Citation Nr: 0704260	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  01-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
perforation of the left tympanic membrane.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from January 1997 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In April 2000, the veteran's claims file 
was transferred to the VA Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.  In November 
2001, he testified at a Travel Board hearing at the ROIC 
before the undersigned.  At that time, he explicitly stated 
that he had no right ear problems or hearing loss, and that 
he was seeking service connection only for left ear hearing 
loss.  Thus, although the ROIC characterized the veteran's 
claim as entitlement to service connection for bilateral 
hearing loss, the Board believes the issue as set forth on 
the first page of the present decision most accurately 
represents the veteran's wishes and stated intent as to this 
claim.

In an April 2002 decision, the Board granted an initial 10 
percent evaluation for status post anterior cruciate ligament 
reconstruction of the right knee.  In September 2003, the 
Board remanded the veteran's claims for service connection 
for left ear hearing loss and a compensable evaluation for 
perforation of the left tympanic membrane to the ROIC for 
further evidentiary development.

In July 2004, the Board denied the veteran's claims.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2006 
order, the Court set aside the Board's July 2004, decision.  
Pursuant to the actions requested in the Court Order, the 
issues were remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently in receipt of a noncompensable 
rating for perforation of the left tympanic membrane, which 
is the highest rating available for that disability under 
Diagnostic Code 6211.  However, he contends that his service-
connected disability is more disabling than the current 
evaluation reflects.

The evidence of record consists of outpatient medical records 
dated from 2000 to 2004, including a December 2000 VA 
examination report.  At that time, the veteran reported left 
ear pain, and said he often misunderstood speech spoken on 
his left side.  He had also experienced occasional left ear 
tinnitus and lightheadedness since he perforated his tympanic 
membrane.  In May 2003, the veteran was seen for bilateral 
ear pain.  Left ear loss of the tympanic membrane was noted, 
with an old scar and no drainage.  The diagnosis was possible 
otitis media.

The remaining VA outpatient records, dated in 2004, show the 
veteran continued to complain of frequent dizziness and 
headaches, which he attributed to his perforated left 
eardrum.  According to a VA ENT clinic record dated at the 
end of April 2004, a computerized tomography (CT) scan of the 
veteran did not show evidence of temporal bone or other 
middle ear pathology.  The left ear assessment indicated that 
the canal was patent, with about 40 percent anterior 
perforation not involving the annulus.  

The medical evidence outlined above indicates episodic 
problems of left ear pain and dizziness, attributed to the 
perforated left tympanic membranes as well as one examiner's 
post-service finding of possible otitis media.  However, the 
current record does not contain a medical opinion addressing 
the etiology of such pathology.  Therefore, VA examination is 
necessary to determine the current severity of the service-
connected left ear, so as to determine whether the perforated 
left tympanic membrane causes any additional impairment to 
include pain, dizziness, or otitis media.  

The veteran has also asserted that he has left ear hearing 
loss due to his service-connected perforation of the left 
tympanic membrane, and/or acoustic trauma in service.  
However, audiograms prepared during military service show 
left ear hearing was essentially normal.  Post-service 
medical records include an April 2001 audiological report 
containing a graphical representation of audiometric data.  
However, the private audiologist did not provide numerical 
values for the pure tone results at frequencies 500, 1000, 
2000, 3000, and 4000 Hertz.  Although uninterpreted by the 
medical professional conducting the test, see, e.g., Kelly v. 
Brown, 7 Vet. App. 471 (1995), the charted audiometric 
results appear to show mild conductive hearing loss in the 
left ear at some of the frequencies tested.  A speech 
recognition ability of 100 percent in the left ear was shown 
at that time.  However the findings do not reflect hearing 
loss as defined under 38 C.F.R. § 3.385.  

In addition, the Board's review of the claims file reveals 
that additional evidence has been added since the issuance of 
the supplemental statement of the case (SSOC) in May 2004.  
This evidence includes a duplicate of the April 2001 private 
audiometric data.  Although the numeric values have since 
been provided, the findings still do not reflect hearing loss 
as defined under 38 C.F.R. § 3.385.  Moreover the report does 
not otherwise conform to VA's requirements for evaluating 
hearing impairment, in that it is not clear that the examiner 
derived speech discrimination results using the Maryland CNC 
speech discrimination test.  See 38 C.F.R. § 4.85(a).  Even 
so, the Board notes that the numeric values suggests hearing 
impairment sufficient for VA purposes.  In view of the 
foregoing, the veteran should be afforded a new VA 
examination to determine the etiology of any left ear hearing 
loss found to be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected left 
tympanic membrane perforation.  After the 
veteran has signed the appropriate 
releases, those records which are not 
already in the claims folder should be 
obtained.  All attempts to procure 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he be provided the opportunity 
to obtain and submit those records. 

2.  The veteran should be afforded VA ear 
and audiologic examinations for the 
purposes of determining the nature, 
extent and etiology of any current ear 
disease or hearing loss that may be 
present.  The claims folder must be made 
available to the examiners in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the reports.  The 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  All pertinent 
diagnoses should be provided.  

a.  The examiner should describe in 
detail all symptoms reasonably 
attributable to the service-
connected left tympanic membrane 
perforation and its current 
severity.  Complete information 
concerning any associated otitis 
should be reported in detail.  The 
examiner should fully document all 
pertinent findings, including the 
presence or absence of suppuration, 
aural polyps, itching or serous 
discharge.  The examiner should also 
report whether the perforated 
tympanic membrane causes left ear 
pain and dizziness.  Those disabling 
manifestations specifically 
attributable to the veteran's 
service-connected left tympanic 
membrane perforation must be fully 
outlined and differentiated from 
symptoms caused by any non-service-
connected disorders.  

b.  The audiologist should provide 
numeric interpretation of any 
hearing tests/audiograms conducted.  
The audiologist should also set 
forth numeric values for the pure 
tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz.  The reported 
numeric values and speech 
recognition scores (Maryland CNC 
test) must be in conformity with the 
requirements of 38 C.F.R. § 3.385.  
The examiner should review the 
claims file, examine the veteran, 
and provide an opinion as to whether 
any currently shown left ear hearing 
loss is attributable to his period 
of military service, including the 
perforated left tympanic membrane.

c.  The examiner(s) should proffer 
an opinion, with supporting 
analysis, as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any left ear hearing loss is 
aggravated by the veteran's service-
connected left tympanic membrane 
perforation, or whether such 
aggravation is unlikely (i.e., less 
than a 50-50 degree of probability).  
The degree of left ear hearing loss 
that would not be present but for 
the service-connected left tympanic 
membrane perforation should be 
identified, to the extent feasible.

d.  If any diagnosed left ear 
hearing loss is found to be 
unrelated to the service-connected 
left tympanic membrane perforation, 
the examiner is requested to provide 
an opinion concerning its the 
etiology of any left ear hearing 
loss found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that it was 
incurred in or caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 degree of 
probability).  A rationale should be 
provided for all opinions expressed.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  

4.  If the benefits sought on appeal 
remain denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



